            Case 2:20-cv-02100-KJD-DJA Document 6 Filed 12/14/20 Page 1 of 2




1
                                 UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4
      ROBERT JACKSON,                                    Case No. 2:20-cv-02100-KJD-DJA
5
            Petitioner,
6                                                        ORDER
            v.
7

8     CALVIN JOHNSON, et al.,
9           Respondents.
10

11

12          This case is a pro se petition for a writ of habeas corpus by Robert Jackson, a
13   Nevada prisoner. The Court received Jackson’s habeas petition (ECF No. 1-1) on
14   November 13, 2020. See Order entered November 17, 2020 (ECF No. 3). Jackson paid
15   the filing fee for the action on November 20, 2020 (ECF No. 4).
16          On December 12, 2020, Jackson filed a Motion for Leave to Amend (ECF No. 5),
17   requesting leave of court to amend his petition to include, on page 13, line 14, of his
18   petition, two citations to legal authorities that were left out of his petition as originally
19   filed. The Court will grant that motion and will consider those citations—to Johnson v.
20   State, 133 Nev. 571, 402 P.3d 1266 (2017), and Whitehead v. State, 128 Nev. 259, 285
21   P.3d 1053 (2012)—to be included in the petition.
22          The Court has reviewed Jackson’s habeas petition, as amended, pursuant to
23   Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts.
24   The Court will direct the Clerk of the Court to serve the petition on the respondents and
25   will require a response.
26   ///
27   ///
28   ///
                                                     1
            Case 2:20-cv-02100-KJD-DJA Document 6 Filed 12/14/20 Page 2 of 2




1           IT IS THEREFORE ORDERED that Petitioner’s Motion for Leave to Amend (ECF

2    No. 5) is GRANTED. The petition for writ of habeas corpus (ECF No. 1-1) will be

3    considered amended to include citations to Johnson v. State, 133 Nev. 571, 402 P.3d

4    1266 (2017), and Whitehead v. State, 128 Nev. 259, 285 P.3d 1053 (2012), at page 13,

5    line 14, of the petition.

6           IT IS FURTHER ORDERED that the Clerk of the Court is directed to separately

7    file the petition for writ of habeas corpus, which is currently filed at ECF No. 1-1.

8           IT IS FURTHER ORDERED that the Clerk of the Court is directed to add

9    Aaron Ford, Attorney General of the State of Nevada, as counsel for the respondents.

10          IT IS FURTHER ORDERED that the Clerk of the Court is directed to

11   electronically serve upon the respondents a copy of the petition for writ of habeas

12   corpus and a copy of this order.

13          IT IS FURTHER ORDERED that Respondents will have 30 days from the date

14   on which the petition is served upon them to appear in this action.

15          IT IS FURTHER ORDERED that Respondents will have 120 days from the date

16   on which the petition is served upon them to answer or otherwise respond to the

17   petition.

18          IT IS FURTHER ORDERED that, if Respondents file an answer, Petitioner will

19   have 60 days to file a reply to the answer. If Respondents file a motion to dismiss,

20   Petitioner will have 60 days to file a response to the motion to dismiss, and then

21   Respondents will have 30 days to file a reply to Petitioner’s response.

22
                                    December
23                      14thday of ______________________, 2020.
            DATED THIS ___

24

25
                                                       KENT J. DAWSON,
26                                                     UNITED STATES DISTRICT JUDGE
27

28
                                                   2
